DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/EP2019/052606 filed 4 February 2019. Acknowledgement is made of the Applicant’s claim of foreign priority to application EP18154984.1 filed 2 February 2018. The effective filing date of the application is accordingly 2 February 2018.

Status of the Claims
Claims 1-18 are pending.
Claims 1-18 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Pascal (US 2014/0348892).
The applicant claims, in claim 1, a method of treatment of development of parasites in a food product comprising mixing 1000 ppm (at most 1000 mg/1 kg food) of a powder comprising more than 40% alkali metal bicarbonate with a food product wherein the powder is a particle with mean size of at most 300 m. Claims 2-3 narrow the amount of powder used. In claims 4-5 the amount a species of bicarbonate are m. Claim 9 limits the food product to certain grain seeds, oil plants, legume seeds, beans, and nuts. In claim 10, the dose of the powder is so that the mortality rate of the parasite is at most 15 ±4% after 7 days at a set temperature. In claim 11, the dose of the powder is so that the mortality rate of the parasite is at most the mortality of the parasite compared to their mortality in the absence of food. Claim 12 limits the selection of parasite. Claim 13 is a food product with a surface wherein on said surface from 10-1000 ppm of a powder comprising at least 40% alkali metal bicarbonate (particles with mean size of at most 300 m) is applied. Claims 15-16 are a method of making the claimed composition. Claims 17-18 are a method for treating a food product comprising mixing the food product with the powder composition above.
Pascal teaches preparing a composition comprising food grade sodium bicarbonate (85%) and silica (15%) that are co-milled to form particles wherein at least 50% have a diameter of less than 100 m [0064-0069]. The powder is then applied to wheat seeds in an amount of 1g per kg of food and efficacy against grain weevils is measured [0088-0089]. Example 17 has a 17% mortality rate after 7 days and a 0% rate after 3 days, the 3-day rate matching that of the control (Table 5). The resulting powder coated food product and the method of treating the food product comprise the same active method steps as claims 15-18, thus anticipating those claims as well. Claims 1-13 and 15-18 are accordingly anticipated in view of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal et al. (US 2006/0040031) in view of Pascal (US 2014/0348892).
The applicant claims, in claim 1, a method of treatment of development of parasites in a food product comprising mixing 1000 ppm (at most 1000 mg/1 kg food) of a powder comprising more than 40% alkali metal bicarbonate with a food product wherein the powder is a particle with mean size of at most 300 m. Claims 2-3 narrow the amount of powder used. In claims 4-5 the amount a species of bicarbonate are narrowed. Claims 6-7 require a co-formulant such as silica. In claim 8 the particle size is at most 100 m. Claim 9 limits the food product to certain grain seeds, oil plants, legume seeds, beans, and nuts. In claim 10, the dose of the powder is so that the mortality rate of the parasite is at most 15 ±4% after 7 days at a set temperature. In claim 11, the dose of the powder is so that the mortality rate of the parasite is at most the mortality of the parasite compared to their mortality in the absence of food. Claim 12 limits the selection of parasite. Claim 13 is a food product with a surface wherein on said surface from 10-1000 ppm of a powder comprising at least 40% alkali metal bicarbonate (particles with mean size of at most 300 m) is applied. Claim 14 limits the mortality rate of the food product to a rice weevil to at least 34% after 7 days. Claims 15-16 are a method of making the claimed composition. Claims 17-18 are a method for 
Pascal teaches a powder comprising more than 40% by weight of sodium bicarbonate useful for acaricidal effects in the storage of cereals (abstract). Sodium bicarbonate is harmless to humans and particularly effective against acarids [0009]. The mixture of Pascal can be applied as a mixture with cereals or also applied to the walls of the means of storage of the cereals [0011]. It is preferred that 90% of the granules have a diameter of less than 100 m and that at least 95% of the powder comprises sodium bicarbonate [0015, 0017]. In addition, at least 1% by weight of silica can further be included in the powder for its insecticidal effects [0021]. Table 2 shows that sodium bicarbonate, alone, has approximately a 9% mortality rate in wheat weevils after 7 days, which is similar to control, and is amplified to 100% by the inclusion of silica (Table 2). These results differ slightly when applied against a different pest, lesser grain borer, in Table 1, thus showing how the efficacy varies depending on the insect.
Pascal does not teach the dosage of powder used to treat the food product.
Pascal ‘892 teaches a method for manufacturing a parasiticidal composition comprising alkali metal bicarbonate and silica to make particles with a diameter of less than 100 m (abstract). Pascal ‘892 provides an example where wheat seeds are mixed with 1 g per kg of parasiticidal composition and treated against grain weevils [0088-0089].
It would have been prima facie obvious to prepare cereal products (like wheat) and coat them with a layer of powder comprising at least 95% sodium bicarbonate and at least 1% silica wherein the granules are less than 100 m, since Pascal teaches this 
Regarding the mortality rate of the powder, the prior art cited teaches the powder product applied to a food product wherein the properties of the powder are the same as required in the instant claims. In addition, the prior art teaches that the inclusion of and amount of silica has a strong effect on mortality. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). That being said and in view of the ability of the skilled artisan to optimize the dosage of the powder, the mortality rate of the powders of the prior art are inherent and would thus be the same for the instant claims. Further, the amount of powder can be optimized based on the knowledge of the efficacy of sodium bicarbonate as taught in the prior art. Therefore, it would have been obvious to add enough powder including silica as taught by Pascal to maintain a mortality rate similar to control and/or at most 15% after 7 days. It would have also been obvious to add enough powder with silica to have a mortality rate of at least 34% after 7 days.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613